MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 3 
Docket:	   Cum-16-43	
Argued:	   October	27,	2016	
Decided:	  January	5,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
Majority:	 SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	and	HJELM,	JJ.	
Dissent:	  ALEXANDER,	J.	
	
	
                                  21	SEABRAN,	LLC	
                                          	
                                         v.	
                                          	
                                  TOWN	OF	NAPLES	
	
	
MEAD,	J.	

	     [¶1]		21	Seabran,	LLC,	appeals	from	a	judgment	entered	in	the	Superior	

Court	(Cumberland	County,	Cole,	C.J.)	pursuant	to	M.R.	Civ.	P.	80B	following	a	

hearing	affirming	a	decision	of	the	Town	of	Naples	Board	of	Appeals.		The	Board	

denied	 21	 Seabran’s	 appeal	 from	 the	 Town	 of	 Naples	 Code	 Enforcement	

Officer’s	denial	of	two	permits	necessary	to	renovate	a	garage	on	a	lakefront	

parcel	 based	 on	 its	 conclusion	 that	 the	 parcel	 would	 have	 insufficient	 shore	

frontage	to	comply	with	state	and	local	law.		21	Seabran	argues	that	the	Board	

erroneously	concluded	that	the	proposed	renovation	would	add	to	the	parcel	a	

second	“residential	dwelling	unit,”	as	defined	by	the	Town	of	Naples	Shoreland	

Zoning	Ordinance,	and	that	the	Board	misapplied	applicable	state	authority	to	
2	

reach	its	conclusion	that	the	renovation	would	render	the	parcel	noncompliant.		

We	agree	and	vacate	the	judgment.	

                                  I.		BACKGROUND	

      [¶2]	 	 21	 Seabran,	 LLC,	 owns	 a	 parcel	 of	 property	 on	 Brandy	 Pond	 in	

Naples.	 	 The	 parcel	 has	 about	 200	 feet	 of	 shore	 frontage,	 and	 is	 currently	

improved	 with	 a	 three-bedroom	 single-family	 home	 and	 a	 thirty-foot	 by	

forty-foot	detached	garage,	both	of	which	are	in	the	shoreland	zone.	

	     [¶3]	   	   In	   September	    2014,	    Mills	   Whitaker	    Architects	    of	

Arlington,	Massachusetts,	submitted	 applications	to	the	Town	of	Naples	Code	

Enforcement	Officer	(CEO)	on	behalf	of	21	Seabran	for	a	building	permit	and	a	

subsurface	wastewater	disposal	system	permit	in	connection	with	a	proposed	

renovation	to	the	second	floor	of	the	detached	garage	(the	proposed	structure).		

The	 proposed	 structure,	 which	 21	 Seabran	 had	 described	 as	 a	 “bunkhouse,”	

was	to	consist	of	three	bedrooms,	two	bathrooms,	a	sitting	room,	a	washer	and	

dryer,	 and	 storage	 closets;	 the	 estimated	 cost	 of	 the	 project	 was	 $100,000.		

21	Seabran	also	proposed	adding	a	new,	separate	septic	system	with	a	design	

flow	of	270	gallons	per	day	(gpd)	to	serve	the	proposed	structure.		The	CEO	

declined	to	act	on	the	permits	because	she	found	that	the	proposed	structure	

did	not	fit	within	the	definition	of	a	bunkhouse	in	the	State	of	Maine	Subsurface	
                                                                                                                3	

Wastewater	Disposal	Rules	(SWDR).1	

	       [¶4]	 	 Soon	 thereafter,	 Mills	 Whitaker	 Architects	 submitted	 to	 the	 CEO	

amended	 building	 and	 wastewater	 disposal	 system	 permit	 applications	 on	

behalf	 of	 21	 Seabran.	 	 The	 floor	 plan	 of	 the	 proposed	 structure	 remained	

unchanged,	but	the	use	of	the	proposed	structure	was	changed	on	the	building	

permit	application	from	a	bunkhouse	to	“3	accessory	[bedrooms]	and	2	baths	

on	second	floor	of	existing	garage.”	

	       [¶5]		In	a	letter	dated	November	17,	2014,	the	CEO	denied	the	amended	

permit	 applications	 based	 on	 her	 determination	 that	 the	 proposed	 structure	

constituted	a	“dwelling	unit”	and	her	conclusion	that	the	parcel	lacked	the	lot	

area	and	shore	frontage	required	to	serve	two	“dwelling	units”—the	proposed	

structure	and	the	existing	residence—by	the	Town	of	Naples	Shoreland	Zoning	

Ordinance	 (SZO),	 Naples,	 Me.,	 Shoreland	 Zoning	 Ordinance	 §	 15(A)	 (June	 4,	

2014);	the	State	of	Maine	Minimum	Lot	Size	Law,	12	M.R.S.	§	4807-A	(2015);	

and	Minimum	Lot	Size	Rules, 16 C.M.R. 10 144	243-2	§	1001.1	(2005).2	


    1		The	State	of	Maine	Subsurface	Wastewater	Disposal	Rules	(SWDR)	defines	a	“bunkhouse”	as	“[a]	

detached	 bedroom	 having	 no	 plumbing;	 accessory	 to	 a	 single	 family	 dwelling	 for	 the	 temporary	
accommodations	 of	 guests	 of	 the	 property	 owner	 while	 the	 owner	 is	an	 occupant	of	 the	principal	
dwelling.”		16 C.M.R. 10 144	241-64	§	14	(2015).		The	most	recent	amendments	to	the	SWDR,	which	
became	 effective	 during	 the	 pendency	 of	 this	 case,	 do	 not	 affect	 the	 definitions	 applicable	 to	 this	
matter.	
    	
    2		Aside	from	use	of	its	definitional	provisions,	applicable	provisions	of	the	SWDR	are	not	at	issue	

in	this	appeal.	
4	

	         [¶6]		21	Seabran	filed	an	administrative	appeal	with	the	Town	of	Naples	

Board	of	Appeals	regarding	the	denial	of	both	permits.		At	a	public	hearing	held	

by	the	Board	on	February	24,	2015,	21	Seabran	argued	that	there	is	no	plan	for	

a	 kitchen	 in	 the	 proposed	 structure,	 and	 it	 was	 not	 a	 separate	 residential	

dwelling	unit.3		The	CEO	argued	that	neither	the	Minimum	Lot	Size	Rules	nor	

the	 SWDR	 definitions	 of	 a	 “dwelling	 unit”	 or	 “single	 family	 residential	 unit”	

include	a	requirement	that	a	structure	contain	a	kitchen,	and	although	there	are	

currently	 no	 plans	 for	 a	 kitchen	 in	 the	 proposed	 structure,	 someone	 could	

potentially	 set	 up	 a	 hot	 plate	 or	 microwave	 oven	 and	 those	 items	 would	 not	

appear	on	a	floor	plan.	

	         [¶7]	 	 The	 Board	 voted	 3-0	 to	 deny	 the	 appeal.	 	 In	 its	 March	 3,	 2015,	

written	decision,	the	Board	agreed	with	the	CEO	that	the	proposed	structure	is	

a	 dwelling	 unit,	 reasoning	 that	 “Maine	 Supreme	 Court	 cases	 involving	 the	

definition	 of	 a	 ‘dwelling	 unit’	 .	 .	 .	 make	 it	 clear	 that	 municipal	 administrative	

boards	are	allowed	to	use	their	common	sense	in	their	interpretation	of	what	

specific	facts	fit	the	definition	of	a	dwelling	unit.”		Citing	the	SZO,	which	requires	

that	a	parcel	have	200	feet	of	shore	frontage	for	each	residential	dwelling	unit	


     	
     3	 	 As	 will	 be	 discussed	 infra,	 the	 Town’s	 ordinance	 defines	 a	 “residential	 dwelling	 unit”	 as	 a	

structure	that	contains	“cooking,	sleeping	and	toilet	facilities.”		Naples,	Me.,	Definitional	Ordinance	
(June	16,	2010).	
                                                                                          5	

on	the	property,	the	Board	determined	that	the	parcel	“needs	at	least	400	feet	

of	shore	frontage	(200	feet	for	every	300	gpd	of	wastewater)	in	order	to	comply	

with	the	Minimum	Lot	Size	Law	and	Rules.”		The	Board	concluded	that	because	

the	 parcel	 did	 not	 have	 that	 much	 frontage,	 the	 CEO	 properly	 denied	

21	Seabran's	permit	applications.	

	      [¶8]	 	 21	 Seabran	 appealed	 to	 the	 Superior	 Court	 pursuant	 to	

M.R.	Civ.	P.	80B.		Following	a	hearing	on	November	30,	2015,	the	court	affirmed	

the	Board’s	decision.		The	court	gave	deference	to	the	Board's	determination	

that	the	proposed	structure	was	a	residential	dwelling	unit	pursuant	to	the	SZO	

and	agreed	with	its	conclusion	that	the	property	must	have	400	feet	of	frontage	

to	 comply	 with	 the	 SZO.	 	 This	 appeal	 followed.	 	 See	 M.R.	 Civ.	 P.	 80B(n);	

M.R.	App.	P.	2.	

                                   II.		DISCUSSION	 	

       [¶9]	 	 “In	 a	 Rule	 80B	 appeal,	 the	 Superior	 Court	 acts	 in	 an	 appellate	

capacity,	and,	therefore,	we	review	the	agency’s	decision	directly.”		Logan	v.	City	

of	 Biddeford,	 2006 ME 102,	 ¶	 8,	 905 A.2d 293.	 	 In	 this	 case,	 “we	 review	 the	

decision	of	the	Board	rather	than	that	of	the	CEO,	because	.	.	.	the	Board	heard	

evidence	and	conducted	a	de	novo	review,	and	the	[SZO]	did	not	explicitly	limit	

that	capacity,	and	therefore	the	Board	acted	as	fact-finder	and	decision-maker.”		
6	

Rudolph	v.	Golick,	2010 ME 106,	¶	7,	8 A.3d 684 (quotation	marks	and	citation	

omitted);	see	Naples,	Me.,	Shoreland	Zoning	Ordinance	§	16(F)(3).	

       [¶10]	 	 We	 review	 the	 Board's	 decision	 “for	 error	 of	 law,	 abuse	 of	

discretion	 or	 findings	 not	 supported	 by	 substantial	 evidence	 in	 the	 record.”		

Aydelott	v.	City	of	Portland,	2010 ME 25,	¶	10,	990 A.2d 1024 (quotation	marks	

omitted).		“Substantial	evidence	exists	if	there	is	any	competent	evidence	in	the	

record	 to	 support	 a	 decision.”	 	 Fitanides	 v.	 City	 of	 Saco,	 2004 ME 32,	 ¶	 23,	

843 A.2d 8  (quotation	 marks	 omitted).	 	 21	 Seabran	 bears	 the	 burden	 of	

persuasion	 on	 appeal	 because	 it	 seeks	 to	 overturn	 the	 Board's	 decision.		

See	Bizier	v.	Town	of	Turner,	2011 ME 116,	¶	8,	32 A.3d 1048.	

A.	    Whether	 the	 Proposed	 Structure	 is	 a	 “Residential	 Dwelling	 Unit”	
	      Pursuant	to	the	SZO	
	
	      [¶11]		21	Seabran	argues	that	the	Board	improperly	determined	that	the	

proposed	 structure	 was	 a	 “residential	 dwelling	 unit”	 pursuant	 to	 the	 zoning	

ordinance	 because	 the	 Board	 did	 not	 apply	 the	 language	 of	 the	 SZO,	 which	

expressly	 requires	 that	 a	 residential	 dwelling	 unit	 contain	 cooking	 facilities,	

and	instead	used	a	“common	sense”	approach	to	determine	what	constitutes	a	

residential	dwelling	unit.	

       [¶12]	 	 We	 review	 the	 interpretation	 of	 a	 local	 ordinance	 de	 novo	 as	 a	

question	of	law.		Aydelott,	2010 ME 25,	¶	10,	990 A.2d 1024.		When	we	interpret	
                                                                                         7	

an	 ordinance,	 we	 look	 first	 to	 the	 plain	 meaning	 of	 its	 language,	 and	 if	 the	

meaning	 of	 the	 ordinance	 is	 clear,	 “we	 need	 not	 look	 beyond	 the	 words	

themselves.”	 	 Duffy	 v.	 Town	 of	 Berwick,	 2013 ME 105,	 ¶	 23,	 82 A.3d 148 

(quotation	marks	omitted).		Additionally,	if	a	term	is	specifically	defined	in	an	

ordinance,	we	will	not	redefine	it.		Rudolph,	2010 ME 106,	¶	9,	8 A.3d 684.	

      [¶13]		The	SZO	provides	that	a	lot	must	have	at	least	60,000	square	feet	

of	area	and	200	feet	of	shore	frontage	per	residential	dwelling	unit.		Naples,	Me.,	

Shoreland	Zoning	Ordinance	§	15(A),	(A)(4).		In	the	Town	of	Naples	Definitional	

Ordinance,	a	“residential	dwelling	unit”	is	defined	as	follows:	

     A	room	or	group	of	rooms	designed	and	equipped	exclusively	for	
     use	as	permanent,	seasonal,	or	temporary	living	quarters	for	only	
     one	 family	 at	 a	 time,	 and	 containing	 cooking,	 sleeping	 and	 toilet	
     facilities.		The	term	shall	include	mobile	homes	and	rental	units	that	
     contain	cooking,	sleeping,	and	toilet	facilities	regardless	of	the	time	
     period.		Recreational	vehicles	are	not	residential	dwelling	units.	
     	
Naples,	Me.,	Definitional	Ordinance	(June	16,	2010)	(emphasis	added).	

      [¶14]	 	 Looking	 to	 the	 plain	 language	 of	 the	 definition	 of	 a	 residential	

dwelling	unit,	its	meaning	is	clear:	a	structure	must	contain	cooking	facilities,	

in	addition	to	sleeping	and	toilet	facilities,	to	constitute	a	residential	dwelling	

unit	pursuant	to	the	SZO.	

      [¶15]	 	 In	 determining	 that	 the	 proposed	 structure	 constituted	 a	

residential	 dwelling	 unit,	 the	 Board	 made	 no	 finding	 that	 the	 proposed	
8	

structure	contained	cooking	facilities,	and	we	cannot	ignore	the	plain	language	

of	the	SZO	definition	when	determining	whether	the	Board	erred	in	applying	

the	ordinance.		See	Hartwell	v.	Town	of	Ogunquit,	2015 ME 51,	¶	11,	115 A.3d 81 

(“[W]e	 do	 not	 have	 the	 authority	 to	 ignore	 the	 plain	 language	 of	 [a	 Town]'s	

Zoning	Ordinance.”).		In	the	absence	of	any	finding	that	the	proposed	structure	

contained	cooking	facilities,	we	conclude	that	the	Board's	determination	that	it	

was	 a	 residential	 dwelling	 unit	 for	 purposes	 of	 the	 SZO	 was	 erroneous.4		

Accordingly,	the	provision	of	the	SZO	which	requires	200	feet	of	shore	frontage	

for	a	residential	dwelling	unit	does	not	apply	to	the	proposed	structure.5	

B.	      Compliance	with	the	Minimum	Lot	Size	Law	and	Rules	

	        [¶16]	 	 Based	 on	 its	 determination	 that	 the	 proposed	 structure	 was	 a	

residential	 dwelling	 unit	 pursuant	 to	 the	 SZO,	 the	 Board	 concluded	 that	 the	

parcel	“needs	at	least	400	feet	of	shore	frontage	(200	feet	for	every	300	gpd	of	


     4		We	recognize	that	in	some	cases	we	have	afforded	municipalities	flexibility	in	determining	what	

constitutes	a	residential	dwelling	unit	and	have	affirmed	determinations	that	a	structure	is	a	dwelling	
unit	even	in	the	absence	of	cooking	facilities.		See,	e.g.,	Goldman	v.	Town	of	Lovell,	592 A.2d 165,	169	
(Me.	1991);	Wickenden	v.	Luboshutz,	401 A.2d 995,	996-97	(Me.	1979).		However,	those	cases	are	
markedly	different	from	the	case	at	bar	because	those	local	ordinances	utilized	broad	definitions	of	
what	constituted	a	dwelling	unit	that	did	not	contain	an	express	requirement	that	such	a	structure	
contain	cooking	facilities.		See	Goldman, 592 A.2d	at	167 n.3;	Wickenden, 401 A.2d	at	996 &	n.2.	
   	
   5		The	parties	dispute	whether	the	proposed	structure	could	instead	be	considered	an	“accessory	

structure”	pursuant	to	the	SZO	if	it	was	not	a	residential	dwelling	unit,	but	the	Board	made	no	findings	
on	this	issue	and	we	need	not	reach	it	here.		The	SZO	does	not	prescribe	frontage	requirements	for	
accessory	structures.		Naples,	Me.,	Shoreland	Zoning	Ordinance	§	15(B)(1)	(June	4,	2014).		Regardless	
of	whether	the	proposed	structure	meets	the	SZO’s	definition	of	an	accessory	structure,	it	does	not	
constitute	a	residential	dwelling	unit	pursuant	to	the	SZO.	
                                                                                                                 9	

wastewater)	 in	 order	 to	 comply	 with	 the	 Minimum	 Lot	 Size	 Law	 and	 Rules.”		

21	 Seabran	 contends	 that	 the	 Board's	 conclusion	 is	 erroneous	 because	 it	

improperly	 incorporated	 the	 SZO	 frontage	 requirement	 for	 a	 residential	

dwelling	unit	into	the	applicable	Minimum	Lot	Size	Rule	to	determine	that	the	

parcel	has	insufficient	frontage.	

	        [¶17]		“To	interpret	a	statute	and	its	implementing	regulations,	we	look	

first	to	the	plain	meaning	of	the	language	used.”		Smith	v.	Cent.	Me.	Power	Co.,	

2010 ME 9,	¶	18,	988 A.2d 968.		Interpreting	a	statute's	plain	language	involves	

considering	its	subject	matter	and	purposes,	and	the	consequences	of	a	certain	

interpretation.	 	 Sabina	 v.	 JPMorgan	 Chase	 Bank,	 N.A.,	 2016 ME 141,	

¶	6,	---	A.3d	---.	

	        [¶18]	 	 The	 Board	 correctly	 relied	 on	 the	 definition	 of	 a	 “single	 family	

residential	unit”	set	forth	in	the	Minimum	Lot	Size	Law	and	Minimum	Lot	Size	

Rules,	 which	 both	 define	 the	 term	 as	 “any	 structure	 of	 any	 kind	 .	 .	 .	 used	 or	

designed	 to	 house	 a	 single	 family,	 and	 shall	 include	 those	 structures	 used	

permanently	           and	      seasonally.”6	         	   12	     M.R.S.	      §	    4807(4)	         (2015);	

16 C.M.R. 10 144	243-1	§	1(H)	(2005).	



    6	 	 The	 Board	 also	 cited	 the	 SWDR	 definition	 of	 a	 “dwelling	 unit,”	 which	 is	 “[a]ny	 structure	 or	

portion	of	a	structure,	permanent	or	temporary	in	nature,	used	or	proposed	to	be	used	as	a	residence	
seasonally	or	throughout	the	year.”		16 C.M.R. 10 144	241-65	§	14.	
    10	

          [¶19]	 	 With	 regard	 to	 minimum	 lot	 requirements	 for	 a	 single	 family	

    residential	unit,	the	Minimum	Lot	Size	Law	provides:	

         [N]o	person	shall:	
         	
                 1.		Dispose	of	waste	from	any	single	family	residential	unit	by	
                 means	of	subsurface	waste	disposal	unless	such	lot	of	land	on	
                 which	such	single	family	residential	unit	is	located	contains	
                 at	least	20,000	square	feet;	and	if	the	lot	abuts	a	lake,	pond,	
                 stream,	river	or	tidal	area,	it	shall	further	have	a	minimum	
                 frontage	of	100	feet	on	such	body	of	water[.]	
         	
    12	M.R.S.	§	4807-A(1).	

    	     [¶20]	 	 The	 Minimum	 Lot	 Size	 Rules	 govern	 the	 administration	 of	 the	

    Minimum	Lot	Size	Law.		16 C.M.R. 10 144	243-1	§	1000.1	(2005).		The	specific	

    section	of	the	Rules	at	issue	here	is	section	1001.0,	which	addresses	the	limited	

    subject	of	lot	requirements	in	the	context	of	subsurface	wastewater	disposal	

    systems.		It	provides:				

    	 	   Section	1001.0			Minimum	Lot	Size	and	Frontage	Requirements	
    	
    	 	   		    1001.1		Minimum	requirements:	No	person	shall	dispose	of	
          wastewater	by	means	of	a	subsurface	wastewater	disposal	system,	
          unless	 the	 lot	 meets	 the	 minimum	 lot	 size	 and	 frontage	
          requirements	in	this	Code.	
    	
	         	 	    1001.1.1	 	 Single-family	 dwelling	 units:	 A	 lot	 on	 which	 a	
          single-family	dwelling	unit	is	located	shall	contain	at	least	20,000	
          square	feet.		If	the	lot	abuts	a	lake,	pond,	stream,	river,	or	tidal	area,	
          it	shall	have	a	minimum	frontage	of	100	feet	on	the	water	body	and	
          any	greater	frontage	required	by	local	zoning.		For	purposes	of	this	
          Code,	 a	 single-family	 residential	 unit	 shall	 be	 determined	 to	 be	
                                                                                            11	

                300	gallons	per	day	of	wastewater.	
        	
	               	 	   1001.1.2	 	 Other	 land	 use	 activities:	 Other	 land	 uses	 that	
                generate	wastewater	shall	require	a	lot	containing	at	least	20,000	
                square	feet	and	100	feet	of	frontage	for	every	300	gallons	per	day	
                of	wastewater	generated	by	the	use.		For	wastewater	generated	in	
                excess	of	300	gallons	per	day	the	lot	shall	be	in	the	proportion	of	
                20,000	square	feet	and	100	feet	of	frontage	for	every	300	gallons	
                per	 day.	 	 Determine	 the	 minimum	 lot	 size	 and	 frontage	 required	
                based	on	the	requirements	in	this	Section.	
        	
    	                  		   1001.1.2.1	 	 Multiple	 unit	 housing:	 For	 multiple	 unit	
                       housing,	 calculate	 the	 daily	 wastewater	 flows	 based	 on	
                       120	gallons	per	bedroom	per	day.	
    	
    	                  		   1001.1.2.2		Other	new	land	uses:	For	other	new	land	
                       use	activities,	calculate	the	daily	wastewater	flows	based	on	
                       the	design	flow	requirements	prescribed	in	Table	1.	
    	
            	          	     1001.1.2.3		Other	existing	land	uses:	For	other	existing	
                       land	 use	 activities,	 calculate	 the	 daily	 wastewater	 flows	
                       based	on	the	design	flow	requirements	prescribed	in	Table	1	
                       or	 actual	 water	 meter	 readings	 as	 set	 forth	 in	 Section	
                       1002.0.	
              	
        16 C.M.R. 10 144	243-2	§	1001.0	(2005).	

        	       [¶21]		The	Town	assumes	that	the	requirement	in	Rule	1001.1.1	that	a	

        parcel	containing	a	single	family	residential	unit	have	100	feet	of	frontage	plus	

        “any	 greater	 frontage	 required	 by	 local	 zoning”	 effectively	 incorporates	 any	

        local	zoning	frontage	requirement,	regardless	of	whether	that	requirement	was	

        based	 upon	 subsurface	 wastewater	 disposal	 concerns	 or	 not,	 into	 the	 Rule,	

        meaning	that	if	a	structure	was	a	residential	dwelling	unit	pursuant	to	the	SZO,	
12	

it	would	require	200	feet	of	frontage,	rather	than	100	feet	of	frontage,	to	be	in	

compliance	with	Rule	1001.1.1.	

	     [¶22]		The	plain	language	of	Rule	1001.1.1	requires	a	parcel	containing	a	

single	family	residential	unit	to	have	a	minimum	of	100	feet	of	shore	frontage.		

The	 reference	 in	 Rule	 1001.1.1	 that	 incorporates	 greater	 frontage	

requirements	 from	 a	 local	 ordinance	 clearly	 envisions	 deference	 to	 local	

ordinance	 frontage	 requirements	 only	 to	 the	 extent	 that	 the	 ordinance	

establishes	greater	frontage	requirements	specifically	in	relation	to	gallons	per	

day	of	wastewater	generated—not	other	purposes	that	local	ordinances	may	

address	for	objectives	such	as	aesthetics	or	continuity	of	neighborhoods.		It	is	

incongruous	to	suggest	that	the	Rule,	which	is	concerned	only	with	subsurface	

wastewater	 disposal	 systems,	 would	 increase	 its	 required	 frontage	 based	 on	

frontage	 requirements	 in	 an	 ordinance	 that	 are	 premised	 upon	 unrelated	

factors.	

	     [¶23]		The	Town	of	Naples	SZO	does	not	establish	frontage	requirements	

based	 upon	 subsurface	 wastewater	 disposal	 systems.	 	 As	 such,	 the	 100-foot	

frontage	 requirement	 established	 by	 Rule	 1001.1.1	 governs	 compliance	 with	

the	Rule.		If	the	SZO	did	establish	frontage	requirements	based	upon	subsurface	

wastewater	disposal	systems,	the	second	sentence	in	Rule	1001.1.1—which	the	
                                                                                    13	

Town’s	reading	would	render	utter	surplusage—provides	the	benchmark	for	

determining	whether	the	SZO	actually	did	provide	for	greater	frontage	based	

upon	gallons	per	day	of	usage.		Without	this	benchmark,	it	would	be	impossible	

to	 determine	 whether	 a	 local	 ordinance	 frontage	 requirement	 based	 on	

wastewater	generated	did,	in	fact,	exceed	the	Rule’s	requirement	of	100	feet	of	

frontage	per	300	gallons	per	day	of	usage.	

	     [¶24]		This	reading	of	Rule	1001.1.1	is	consistent	with	the	immediately	

following	 provision	 of	 the	 Minimum	 Lot	 Size	 Rules	 which	 expressly	 bases	

frontage	 on	 wastewater	 generation.	 	 Rule	 1001.1.2	 directs	 that	 “[o]ther	 land	

uses	 that	 generate	 wastewater”	 require	 100	 feet	 of	 shore	 frontage	 for	 every	

300	 gallons	 per	 day	 of	 wastewater	 generated,	 and	 if	 the	 use	 generates	 more	

than	 300	 gallons	 per	 day,	 the	 amount	 of	 necessary	 frontage	 becomes	

proportional	to	the	wastewater	generated.		16 C.M.R. 10 144	243-2	§	1001.1.2.	

	     [¶25]	 	 Moreover,	 this	 reading	 is	 consistent	 with	 the	 purpose	 of	 the	

Minimum	Lot	Size	Rules,	which	is	to	“provide	minimum	State	requirements	for	

minimum	 lot	 sizes	 for	 developments	 using	 onsite	 subsurface	 wastewater	

disposal	    to	    assure	     environmental	       sanitation	     and	     safety.”		

16 C.M.R. 10 144	243	(2005)	(Basis	Statement	for	Minimum	Lot	Size	Rules).		We	

have	explained	that	the	Minimum	Lot	Size	Law,	which	the	Rules	interpret,	“was	
14	

enacted	 to	 assure	 the	 maintenance	 of	 health	 and	 sanitation	 standards	 with	

respect	to	waste	disposal,	rather	than	to	abrogate,	by	implication,	the	zoning	

powers	 conferred	 upon	 municipalities	 elsewhere	 in	 the	 laws.”	 	 Barnard	 v.	

Zoning	 Bd.	 of	 Appeals	 of	 Yarmouth,	 313 A.2d 741,	 747-48	 (Me.	 1974).	 	 We	

distinguished	 “this	 narrow	 focus	 on	 health	 and	 sanitation	 .	 .	 .	 from	 the	

numerous	other	community	interests	served	by	[a]	minimum	lot	requirement”	

in	 a	 local	 zoning	 ordinance.	 	 Id.	 at	 748.	 	 It	 would	 be	 incongruous	 to	 import	

simply	 any	 local	 frontage	 requirement	 into	 Rule	 1001.1.1	 because	 that	 local	

ordinance	may	serve	a	purpose	entirely	different	from	the	health	and	sanitation	

purposes	served	by	Rule	1001.1.1.	

	       [¶26]	 	 In	 conclusion,	 because	 the	 SZO	 requirement	 that	 a	 residential	

dwelling	 unit	 have	 200	 feet	 of	 frontage	 is	 not	 based	 on	 gallons	 per	 day	 of	

wastewater	generated,	it	is	not	incorporated	into	Rule	1001.1.1.7		Therefore,	

the	Board's	conclusion	that	21	Seabran's	parcel	needed	200	feet	of	frontage	for	

every	300	gallons	per	day	of	wastewater	was	erroneous.			




    7		Of	course,	the	parcel	must	still	comply	with	the	provisions	of	the	Town’s	SZO.		To	comply,	the	

existing	residence,	as	a	residential	dwelling	unit,	would	require	200	feet	of	frontage,	but	the	proposed	
structure	would	require	no	frontage	because	it	is	not	a	residential	dwelling	unit	pursuant	to	the	SZO.	
                                                                               15	

	     The	entry	is:	

                   Judgment	 vacated.	 	 Remanded	 to	 the	 Superior	
                   Court	with	instructions	to	remand	to	the	Town	
                   of	 Naples	 Board	 of	 Appeals	 for	 further	
                   proceedings	consistent	with	this	opinion.	
                   	
                           	      	      	    	     	

ALEXANDER,	J.,	dissenting.	

	     [¶27]		I	respectfully	dissent.	

      [¶28]		21	Seabran,	LLC	began	this	proceeding	before	the	Town	of	Naples	

by	attempting	to	convince	the	Town	that	it	was	applying	for	a	permit	to	convert	

the	second	floor	of	its	garage	into	a	“bunkhouse,”	the	legal	definition	for	which	

was	“a	detached	bedroom”	with	no	plumbing	and	a	waste	discharge	design	flow	

of	20	gallons	per	day	per	bed.		The	Town	Code	Enforcement	Officer	was	not	

misled	 by	 the	 “bunkhouse”	 claim	 and	 refused	 to	 process	 21	 Seabran’s	

application.	

      [¶29]		21	Seabran	then	resubmitted	its	application,	identical	to	the	first	

application	except	for	the	term	“bunkhouse”	being	omitted.		That	application	

sought	to	convert	the	second	floor	of	the	garage	into	three	bedrooms,	two	full	

bathrooms,	a	separate	sitting	room,	and	a	washer-dryer	connection	supported	

by	a	wastewater	disposal	system	with	a	design	flow	of	270	gallons	per	day.		As	

the	trial	court’s	opinion	points	out,	the	application	included	no	provision	for	
16	

cooking	facilities	or	equipment.		But	portable	equipment,	such	as	a	refrigerator	

and	a	microwave,	would	have	been	easy	to	add	without	notice	to	the	Town	and	

would	 have	 been	 important	 to	 accommodate	 visiting	 families.	 	 Further,	 the	

washer-dryer	connection,	with	minimal	adjustment,	could	have	accommodated	

a	sink	and	a	cook	stove.	

      [¶30]		The	Town’s	Definitional	Ordinance	defines	a	“dwelling”	as	“living	

quarters	 for	 only	 one	 family,	 including	 provisions	 for	 living,	 cooking	 and	

eating.”	 	 Naples,	 Me.,	 Definitional	 Ordinance	 (June	 16,	 2010).	 	 That	 same	

ordinance	defines	a	“residential	dwelling	unit”	as	“living	quarters	for	only	one	

family	at	a	time,	and	containing	cooking,	sleeping	and	toilet	facilities.”		Id.	

      [¶31]		The	focus	of	21	Seabran’s	presentation	before	the	Board	of	Appeals	

was	 its	 effort	 to	 prove	 that	 its	 renovation	 would	 not	 turn	 its	 garage	 into	 a	

“residential	 dwelling	 unit.”	 	 However,	 nothing	 in	 21	 Seabran’s	 application	

specifically	 excluded	 or	 committed	 to	 permanent	 exclusion	 of	 portable	 or	

installed	 cooking	 equipment.	 	 The	 application	 only	 avoided	 any	 mention	 of	

installation	 of	 cooking	 equipment.	 	 The	 Town’s	 brief	 notes,	 “It	 will	 be	 very	

difficult	 to	 monitor	 the	 use	 of	 cooking	 facilities	 in	 the	 Disputed	 Structure	

after-the-fact.”	
                                                                                      17	

      [¶32]	 	 On	 appeal,	 the	 party	 seeking	 to	 vacate	 a	 state	 or	 local	 agency	

decision—here	 21	 Seabran—bears	 the	 burden	 of	 persuasion	 to	 demonstrate	

error.		Rossignol	v.	Me.	Pub.	Emps.	Ret.	Sys.,	2016 ME 115,	¶	6,	144 A.3d 1175;	

Bizier	v.	Town	of	Turner,	2011 ME 116,	¶	8,	32 A.3d 1048.	

      [¶33]		21	Seabran	had	the	burden	of	proof	to	demonstrate	that	its	three	

bedroom,	two	bath	renovation	was	not	creating	a	residential	dwelling	unit,	but	

some	 lesser	 structure	 that	 could	 avoid	 the	 minimum	 shore	 frontage	

requirement.		When	an	appellant	had	the	burden	of	proof	before	an	agency,	and	

challenges	an	agency	finding	that	it	failed	to	meet	that	burden	of	proof,	a	court	

will	 not	 overturn	 the	 agency	 fact-finding	 unless	 the	 appellant	 demonstrates	

that	the	administrative	record	compels	the	contrary	findings	that	the	appellant	

asserts	 should	 have	 been	 entered.	 	 Kelley	 v.	 Me.	 Pub.	 Employees	 Ret.	 Sys.,	

2009 ME 27,	¶	16,	967 A.2d 676 (stating	that	the	Court	will	reverse	a	finding	of	

failure	 to	 meet	 a	 burden	 of	 proof	 “only	 if	 the	 record	 compels	 a	 contrary	

conclusion	 to	 the	 exclusion	 of	 any	 other	 inference”);	 Quiland,	 Inc.	 v.	 Wells	

Sanitary	Dist.,	2006 ME 113,	¶	16,	905 A.2d 806.	

      [¶34]	 	 In	 our	 review	 on	 appeal,	 the	 agency	 is	 accorded	 the	 capacity	 to	

disbelieve	 evidence	 supporting	 an	 applicant	 with	 the	 burden	 of	 proof	 or	 to	

assign	that	evidence	lesser	weight	than	contrary	evidence.		See	Anderson	v.	Me.	
18	

Pub.	 Emps.	 Ret.	 Sys.,	 2009 ME 134,	 ¶	 27,	 985 A.2d 501.	 	 A	 judicial	 or	

administrative	fact-finder	has	the	capacity	to	disbelieve	evidence	supporting	a	

party	 with	 the	 burden	 of	 proof,	 even	 if	 no	 contrary	 evidence	 is	 offered.		

See	In	re	Fleming,	431 A.2d 616,	618	(Me.	1981).	

      [¶35]		Given	the	misleading	manner	in	which	the	21	Seabran	application	

process	 was	 initiated,	 the	 very	 substantial	 residential	 dwelling	 unit	 that	 the	

renovation	appeared	to	create,	and	the	lack	of	any	firm	commitment	to	never	

add	provision	for	cooking	and	eating	to	the	structure,	the	Town	of	Naples	Board	

of	Appeals,	looking	at	the	reality	of	the	application	and	applying	their	common	

sense,	 could	 reasonably	 find	 that	 the	 application	 was	 indeed	 one	 for	 a	

residential	 dwelling	 unit	 that	 did	 not	 meet	 the	 minimum	 shore	 frontage	

requirements.	 	 The	 Board	 of	 Appeals	 was	 not	 compelled	 to	 find	 that	 the	

application	 was	 for	 some	 lesser	 type	 of	 dwelling	 unit	 that	 did	 not	 create	 a	

minimum	shore	frontage	problem.		The	Superior	Court,	applying	the	deferential	

standard	 of	 review	 it	 was	 required	 to	 apply	 to	 the	 Board’s	 fact-findings,	

properly	affirmed	the	Board’s	decision.	

      [¶36]		I	would	affirm	the	Superior	Court’s	judgment.	
	     	     	     	      	     	

	
	
                                                                                    19	

David	A.	Goldman,	Esq.	(orally),	Norman,	Hanson	&	Detroy,	LLC,	Portland,	for	
appellant	21	Seabran,	LLC	
	
Sally	 J.	 Daggett,	 Esq.	 (orally),	 Jensen	 Baird	 Gardner	 &	 Henry,	 Portland,	 for	
appellee	Town	of	Naples	
	
	
Cumberland	County	Superior	Court	docket	number	AP-2015-9	
FOR	CLERK	REFERENCE	ONLY